Title: Thomas Jefferson to Alexander von Humboldt, 14 April 1811
From: Jefferson, Thomas
To: Humboldt, Alexander von


          
            My dear Baron
            Monticello Apr. 14. 11.
          
          The interruption of our intercourse with France, for some time past, has prevented my writing to you.  a conveyance now occurs, by mr Barlow or mr Warden, both of them going in a public capacity. it is the first safe opportunity offered of acknoleging your favor of Sep. 23. and the reciept at different times of the IIId part of your valuable work, 2d 3d 4th & 5th livraisons, and the IVth part, 2d 3d & 4th livraisons, with the Tableaux de la nature, and an interesting map of New Spain. for these magnificent & much esteemed favors accept my sincere thanks. they give us a knolege of that country more accurate than I believe we possess of Europe, the seat of the science of a thousand years. it comes out too at a moment when those countries are beginning to be interesting to the whole world. they are now becoming the scenes of political revolution, to take their stations as integral members, of the great family of nations. all are now in insurrection. in several the Independants are already triumphant, and they will undoubtedly be so in all. what kind of government will they establish? how much liberty can they bear without intoxication? are their chiefs sufficiently enlightened to form a well guarded government, and their people to watch their chiefs? have they mind enough to place their domesticated Indians on a footing with the whites? all these questions you can answer better than any other. I imagine they will copy our outlines of confederation & elective government, abolish distinction of ranks, bow the neck to their priests, & persevere in intolerantism. their greatest difficulty will be in the construction of their Executive. I suspect that, regardless of the experiment of France, and of that of the US. in 1784. they will begin with a Directory, and when the unavoidable schisms in that kind of Executive shall drive them to something else, their great question will come on, whether to substitute an Executive, elective for years, for life, or an hereditary one. but unless instruction can be spread among them more rapidly than experience promises, despotism may come upon them before they are qualified to save the ground they will have gained. could Napoleon obtain, at the close of the present war the independance of all the West India islands, & their establishment in a separate confederacy, our quarter of the globe would exhibit an enrapturing prospect into futurity. you will live to see much of this. I very little. I shall follow, however, chearfully my fellow laborers, contented with having borne a part in beginning this beatific reformation.
          I fear, from some expressions in your letter, that your personal interests have not been duly protected, while you were devoting your time, talents & labor for the information of mankind. I should sincerely regret it, for the honor of the governing powers, as well as from affectionate attachment to yourself, & the sincerest wishes for your felicity, fortunes and fame.
          
          In sending you a copy of my Notes on Virginia, I do but obey the desire you have expressed. they must appear chetif enough to the author of the great work on South America. but from the widow her mite was welcomed,& you will add to this indulgence the acceptance of sincere assurances of constant friendship & respect.
          
            Th:
            Jefferson
        